DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein in that” should read “wherein”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  “the insides” should read “insides” as though sidewalls have insides they have not previously been recited, and “outward buckling” should read “the outward buckling” as the buckling is recited in claim 20 on which claim 21 relies.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  there should be comma after “curve” in line 2, and after “force” in line 4.  Appropriate correction is required.

Claim 31 objected to because of the following informalities:  “the outside” should read “an outside” as though a chamber has an outside it has not previously been recited.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  “the inside” should read “an inside” as though a bend has an inside it has not previously been recited, and “the region” should read “a region” as it has not previously been recited.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities:  “the inside” should read “an inside” as though a radius has an inside it has not previously been recited, and “the region” should read “a region” as it has not previously been recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “the connecting element”. This limitation lacks antecedent basis and is indefinite as it is unclear whether Applicant intended claim 29 to depend on claim 28, which does recites this limitation, or if Applicant intended to newly claim this limitation here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to have this claim depend on claim 28.

Claim 29 recites the limitation “a first contact wall”. This limitation is indefinite as it is unclear whether it refers to the first contact wall of claim 19 or if it is a newly claimed contact wall. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the first contact wall”.

Claim 30 recites the limitation “a link”. This limitation has already been recited in claim 29, on which this claim relies, and therefore such a recitation is indefinite as it is unclear whether this limitation refers to the prior claimed link or is an additional link. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the line”.

Claim 33 recites the limitation “the sidewall arranged on the inside of the bend comprises a through-hole in the region of the buckle”. This is indefinite as “the sidewall arranged on the inside of the radius” lacks antecedent basis and it is unclear if such is one of the prior claimed sidewalls and if so which one. Additionally “the buckle” lacks antecedent basis and it is unclear if it refers to the bend, one of the “predetermined buckle lines” of claim 19, or is intended to be a newly claimed structure. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “one of the sidewalls is arranged on an inside of the bend and comprises a through-hole in a region of the bend”.

Claim 34 recites the limitation “the sidewall arranged on the inside of the radius comprises a through-hole in the region of the radius”. This is indefinite as “the sidewall arranged on the inside of the radius” lacks antecedent basis and it is unclear if such is one of the prior 

Claim 31 is indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-30 and 32, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesseg (US 2006/0108747).
With regard to claim 19, Kesseg discloses a door sealing device (20, which is capable of being used as a door sealing device as it can seal compartments (which can be closed via doors) as disclosed in paragraph [0003] and as seen in Fig. 2. Additionally examiner notes this is an intended use limitation in the preamble and is given little patentable weight) for sealing a gap between a door leaf and a frame for a rail vehicle (as seen in Fig. 2 it is capable of sealing a gap between two objects. Again examiner notes this is an intended use limitation in the preamble and 

With regard to claim 20, Kesseg discloses that the sidewalls are formed to be buckled outwardly along the predetermined buckle lines in response to the compression (as seen between Fig. 1 and Fig. 2 it is capable of this claimed intended use/capability).

With regard to claim 21, Kesseg discloses that the insides of the sidewalls comprise line-shaped recesses (32) extending along the predetermined buckle lines (i.e. as seen in Fig. 1 and 2 

With regard to claim 22, Kesseg discloses that a first sidewall of the sidewalls comprises a first predetermined buckle line and a second side wall of the sidewalls comprises a second predetermined buckle line (i.e. as seen in Fig. 1 each sidewall has at least one predetermined buckle line, such that one on one sidewall is a first and another on the other sidewall is the second), and wherein the buckle lines extend centrally between the contact walls in a relaxed state of the hollow chamber (as seen in Fig. 1 in the relaxed state there is a 32 on each side wall that is centrally located in some respect).

With regard to claim 23, Kesseg discloses that the hollow chamber is formed to provide, in the event of compression, a seal travel of at least 8 mm (Examiner notes that this is an intended use limitation/capability of the sealing device that depends on its manner of use. As seen in Figs. 1 and 2 depending on how much the bulb is compressed the claimed range is possible. Additionally Examiner notes that the term “seal travel” is broad enough to include various kinds of movement that would read on the claimed limitation).

With regard to claim 24, Kesseg discloses that the hollow chamber is formed to provide, in the event of compression, a seal travel corresponding to at least one quarter of the distance between the contact walls in the relaxed state of the hollow chamber (Examiner notes that this is an intended use limitation/capability of the sealing device that depends on its manner of use. As 

With regard to claim 25, Kesseg discloses that the hollow chamber comprises a characteristic force-travel curve with respect to a compressive force causing the compression and a seal travel caused by the compressive force with a declining gradient (Examiner notes that this is an intended use limitation/capability of the sealing device that depends on its manner of use. As seen in Figs. 1 and 2 depending on where a force is applied there would at least be part of a force-travel curve that would have a declining gradient).

With regard to claim 26, Kesseg discloses that the hollow chamber is formed to enlarge a cavity enclosed by the contact walls and sidewalls when the contact walls are made to approach each other starting from a relaxed state of the hollow chamber to a first seal travel, and formed to reduce the cavity when the contact walls are made to approach each other beyond the first seal travel (as seen in Figs. 1 and 2 the sealing device of Kesseg is capable of such as due to the recesses 32 upon an initial small force they will collapse and expand the seal more than the deflection of the elastomer body thus enlarging the bulb initially, and then after some point they volume of the bulb will decrease to essentially zero upon more force application).

With regard to claim 27, Kesseg discloses that an outside of the first contact wall of the contact walls comprises a plurality of contact ridges (36).

claim 28, Kesseg discloses that the door sealing device comprises a connecting element (including 40-48) for connecting the door sealing device to the door leaf or the frame (Examiner notes that this is an intended use limitation/capability of the sealing device that depends on its manner of use. As seen in Fig. 2 such is capable of the claimed use/capability), wherein the connecting element is connected to the hollow chamber (as seen in Fig. 1).

With regard to claim 29, Kesseg discloses that the connecting element comprises a link (e.g. the intervening portion at 34) connected to the hollow chamber along an outer edge of the hollow chamber (as seen in Fig. 1) connecting a first contact wall of the contact walls to a first sidewall of the sidewalls (as seen in Fig. 1 as applicant has not claimed the contact walls and side walls have a specific shape, applicant has interpreted the sections that make up the walls such that they meet the claimed limitations).

With regard to claim 30, Kesseg discloses that the connecting element comprises an elongate bulge (i.e. the enlarged potion comprising the main portion of 40 as seen in Fig. 1) for establishing a positive connection with a connecting element of the door leaf or the frame (Examiner notes that this is an intended use limitation/capability of the sealing device that depends on its manner of use. As seen in Fig. 2 such is capable of the claimed use/capability), wherein the hollow chamber and the elongate bulge are arranged alongside each other and connected to each other via a link (as seen in Fig 1).

claim 32, Kesseg discloses that the door sealing device is integrally formed of elastic material (see Fig. 1 and paragraph [0009]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kesseg (US 2006/0108747) in view of WO2007/147570.
claim 31, Kesseg fails to disclose that the elongate bulge is formed as a further hollow chamber, with mounting ridges being arranged on the outside of the further hollow chamber.
WO ‘570 discloses a similar door sealing device (as seen in Figs. 1-2, etc.) comprising a flexible tubular hollow chamber (12) and a connecting element (13) with an elongate bulge (as seen in Fig. 2), wherein the elongate bulge is formed as a further hollow chamber (at 13 as seen in Fig. 2), with mounting ridges (i.e. the ridges shown in Fig. 2 on either side of 13) being arranged on the outside of the further hollow chamber (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to the elongate bulge formed as a further hollow chamber, with mounting ridges being arranged on the outside of the further hollow chamber as taught by WO ‘560. Such a modification would provide the expected benefit of providing a sealing device that can be mounted to a groove as opposed to a projection.

Claims 33 and 34, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kesseg (US 2006/0108747) in view of JP H0349139.
With regard to claims 33 and 34, Kesseg fails to disclose that the hollow chamber comprises (claim 33) a bend or (claim 34) a radius and that the sidewall arranged on the inside of the bend comprises a through-hole in the region of the buckle or radius (respectively).
JP ‘139 discloses a similar door sealing device (1, as seen in Figs. 1, 2, 5, 8, 11, etc.) for sealing a gap between a door leaf and a frame (as seen in Fig. 1, disclosed in the Applicant provided machine translation, etc.) and comprising a hollow chamber (e.g. at 12) comprising 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Kesseg such that that the hollow chamber comprises (claim 33) a bend or (claim 34) a radius and that the sidewall arranged on the inside of the bend comprises a through-hole in the region of the buckle or radius (respectively) as taight by JP ‘139. Such a modification would provide the expected benefit of easier manufacturing as the core molding can be used and removed from the slit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675